United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0303
Issued: July 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 27, 2017 appellant filed a timely appeal from an October 23, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right knee condition
causally related to the accepted September 13, 2017 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 13, 2017 appellant, then a 31-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained a right knee contusion when she hit her
knee on the steel corner of the loading dock. She did not stop work.
In a September 13, 2017 work status note, William Carlton Cabaniss, a certified physician
assistant, diagnosed right knee contusion and provided work restrictions.
In a development letter dated September 19, 2017, OWCP advised appellant that additional
evidence was needed to establish her claim. This included a narrative medical report from a
physician, which provided a diagnosis and an opinion supported by a medical explanation as to
how the reported work incident caused or aggravated a medical condition. OWCP afforded
appellant 30 days to submit the requested medical evidence.
In a September 13, 2017 report, Mr. Cabaniss noted that appellant was seen for complaints
of right knee pain since a September 13, 2017 work injury. Appellant related that the injury was
associated with blunt force trauma. A physical examination revealed abnormal right knee findings.
Mr. Cabaniss diagnosed a right knee contusion and released appellant to return to work with
restrictions.
A September 16, 2017 x-ray of the right knee read by Dr. James A. Cain, III, a diagnostic
radiologist, revealed no fracture or other acute finding.
A September 16, 2017 report signed by Crystal Marie Clark, a certified physician assistant,
diagnosed a right knee contusion. Ms. Clark provided a history of injury, reviewed an x-ray, and
noted physical examination findings, which included right knee tenderness, abrasion and
rash/small ecchymosis noted. She released appellant to return to duty that day with restrictions.
In September 13 and 16, 2017 work status notes and a September 16, 2017 patient clinical
summary, Ms. Clark diagnosed right knee contusion and provided work restrictions. The record
also contains a report dated September 23, 2017 and signed by Newton High, a physician assistant.
Mr. High noted the history of injury, detailed examination findings, which included right knee
tenderness, and diagnosed right knee contusion. He noted that appellant could return to work on
October 2, 2017.
In a September 23, 2017 work status note, Mr. High diagnosed right knee contusion. He
noted that appellant was currently not working and could return on October 2, 2017.
By decision dated October 23, 2017, OWCP denied appellant’s traumatic injury claim. It
accepted that the September 13, 2017 incident occurred as alleged, but denied the claim as
appellant failed to establish that a medical condition was diagnosed in connection with the
September 13, 2017 incident and; therefore, she did not establish an employment-related injury.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.6 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.11

2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8
Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D. 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

3

Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.12
ANALYSIS
The Board finds that OWCP properly determined that appellant has not established an
injury causally related to the accepted September 13, 2017 employment incident.
Appellant submitted medical reports, work status notes, and patient clinical summaries
dated September 13, 16, and 23, 2017, signed by physician assistants. The Board has consistently
held that physician assistants are not considered a physician as defined under FECA and are not
competent to render a medical opinion.13 This evidence is, therefore, of no probative value.14
The only other medical evidence submitted was Dr. Cain’s September 16, 2017 diagnostic
report, which noted that a right knee x-ray revealed no fracture or other acute finding. As Dr. Cain
provided findings that appellant’s diagnostic testing was normal, his report provides no support
for an injury and is insufficient to establish a medical diagnosis.15
Absent a specific injury-related diagnosis from a qualified physician, appellant has failed
to establish an injury causally related to the accepted September 13, 2017 employment incident.
Accordingly, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right knee
condition causally related to the accepted September 13, 2017 employment incident.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(a)(1) (January 2013).
See also K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). See also Gloria J.
McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal
relationship can only be resolved through the submission of probative medical evidence from a physician).
13

K.G., Docket No. 17-2022 (issued March 7, 2018); Sean O’Connell, 56 ECAB 195 (2004) (physician assistants
are not considered physicians under FECA).
14

See supra note 12.

15

J.P., Docket No. 14-0087 (issued March 14, 2014).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 23, 2017 is affirmed.
Issued: July 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

